MEMORANDUM **
Marco Antonio Hernandez-Romero appeals from the 51-month sentence imposed *157following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a) and enhanced by (b)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hernandez-Romero contends that the district court failed to conduct a proper 18 U.S.C. § 3553(a) analysis. We disagree. See Rita v. United States, — U.S.-, 127 S.Ct. 2456, 2469, 168 L.Ed.2d 203 (2007); see also United States v. Perez-Perez, No. 06-30341, 2007 WL 3052985 at *1-2 (9th Cir. Oct.22, 2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*157ed by 9th Cir. R. 36-3.